 



EXHIBIT 10.19(a)

CINEMARK, INC.
2004 LONG TERM INCENTIVE PLAN

ARTICLE I.

PURPOSES

     1.1 Purposes of Plan. The purposes of the 2004 Cinemark, Inc. Long Term
Incentive Plan (the “Plan”) are to (i) advance the interests of Cinemark, Inc.
(the “Company”) and its stockholders by providing significant incentives to
selected Employees, Directors and Consultants (as defined herein) of the Company
and its Subsidiaries (as defined herein), (ii) enhance the interest of such
persons in the success and progress of the Company and its Subsidiaries by
providing them with an opportunity to become stockholders of the Company, and
(iii) enhance the ability of the Company and its Subsidiaries to attract and
retain qualified management and other personnel necessary for the success and
progress of the Company and its Subsidiaries. The Plan provides for Restricted
Shares grants, Incentive Option grants and Nonqualified Option grants. The Plan
is intended to be a “compensatory benefit plan” within the meaning of such term
under Rule 701 of the Securities Act of 1933, as amended.

ARTICLE II.

DEFINITIONS

     2.1 Definitions. Certain terms used herein shall have the meaning below
stated.

          (a) “Administrator” means the Board or Committee designated to
administer the Plan in accordance with Section 7.1.

          (b) “Affiliate” or “ Affiliates” means any Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the Person specified. For purposes of this
definition, control of a Person means the power, direct or indirect, to direct
or cause the direction of the management and polices of such Person, whether by
Contract or otherwise and, in any event and without limitation of the previous
sentence, any Person owning ten percent (10%) or more of the voting securities
of another Person shall be deemed to control that Person.

          (c) “Award” means a Restricted Share, an Incentive Option or a
Nonqualified Option granted under the Plan.

          (d) “Award Agreement” means an agreement between the Company and a
Participant containing the terms of an Award under this Plan.

          (e) “Board” or “Board of Directors” means the Board of Directors of
the Company.

          (f) “Cause” shall mean “Cause” as defined in any written Service
Agreement in effect between the applicable Participant and the Company or a
Subsidiary, or if such Participant is not a party to a written Service Agreement
in which Cause is defined, then Cause shall mean (i) the abuse of illegal drugs,
alcohol or other controlled substances or the intoxication of such Participant
during working hours, (ii) the arrest for, or conviction of, a felony, (iii) the
commission of fraud, embezzlement or theft by such Participant (iv) the
unexcused absence by such Participant from such Participant’s regular job
location for more than five consecutive days or for more than the aggregate
number of days permitted to the Participant under Company vacation and sick
leave policies applicable to the Participant or (v) any conduct or activity of
such Participant deemed injurious to the Company in the reasonable discretion of
the Company or the Board of Directors.

          (g) “Code” means the Internal Revenue Code of 1986, as amended.

1



--------------------------------------------------------------------------------



 



          (h) “Committee” means the committee of directors appointed by the
Board to administer the Plan pursuant to Article VII hereof.

          (i) “Common Stock” means (i) the authorized Class A Common Stock of
the Company, par value $.001 per share, as constituted on the date the Plan
becomes effective or (ii) the shares resulting from a change in the Common Stock
as presently constituted which is limited to a change of all of its authorized
shares with par value into the same number of shares without par value or as a
change in the par value.

          (j) “Company” means Cinemark Inc., a Delaware corporation.

          (k) “Consultant” means a consultant or advisor who is a natural person
and who provides bona fide services to the Company or a Subsidiary, provided
such services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.

          (l) “Corporate Event” shall have the meaning ascribed to such term in
Section 6.5.

          (m) “Designee” means a party designated by the Company as having the
Repurchase Right described in Section 9 including, without limitation, the
stockholders of the Company on a pro rata basis.

          (n) “Director” means a member of the Board or a member of the board of
directors of a Subsidiary.

          (o) “Disability” shall mean “Disability” as defined in any written
Service Agreement in effect between the applicable Participant and the Company
or a Subsidiary, or if such Participant is not a party to a written Service
Agreement in which Disability is defined, then “Disability” shall mean a
physical or mental impairment that (a) renders Participant unable to perform the
essential functions of Participant’s Service to the Company or its Subsidiaries,
even with reasonable accommodation that does not impose an undue hardship on the
Company or its Subsidiaries, (b) has existed for at least sixty (60) consecutive
days, and (c) in the opinion of a physician selected by the Company will last
for a duration of at least one hundred eight (180) consecutive days.
Participant’s Disability shall be determined by the Company, in good faith,
based upon information supplied by Participant and a physician selected by the
Company. For purposes of determining the rules relating to an Incentive Option,
the term “Disability” shall have the meaning ascribed to it under Code
Section 22(e)(3). Participant shall submit to physical exams and diagnostic
tests reasonably recommended by such physician.

          (p) “Employee” means an officer or other employee of the Company or a
Subsidiary.

          (q) “Fair Market Value” of each share of Common Stock on the date for
which fair market value is to be determined means:

               (i) if the Common Stock is listed on any securities exchange, the
reported closing price of the Common Stock on all such securities exchanges on
the date of determination; or

               (ii) if on any day the Common Stock is not listed on any
securities exchange, the closing price quoted in the NASDAQ System as of 4:00
p.m. New York time on the date of determination; or

               (iii) if on any day the Common Stock is not quoted in the NASDAQ
System, the average of the highest “bid” and lowest “asked” prices on the date
of determination in the domestic over-the-counter market as reported by the
National Quotation Bureau Incorporated, or any similar successor organization;
or

               (iv) if at any time the Common Stock is not listed on any
securities exchange or quoted in the NASDAQ System or the over-the-counter
market, the Fair Market Value shall be the fair value of the Common Stock
determined in good faith by the Board (without taking into account the effect of
any illiquidity or minority discounts) on the date of determination. In
addition, Fair Market Value shall be determined without regard to any
restriction other than a restriction which, by its terms, will never lapse.

2



--------------------------------------------------------------------------------



 



          (r) “Immediate Family” has the meaning given to such term in Section
5.5(c).

          (s) “Incentive Option” means an Option intended to qualify as an
incentive option under Section 422 of the Code.

          (t) “Incentive Option Agreement” has the meaning given to such term in
Section 5.2.

          (u) “MDCP” means Madison Dearborn Capital Partners IV, L.P. and its
Affiliates.

          (v) “Nonqualified Option” means an Option that is not intended to
qualify as an Incentive Option.

          (w) “Nonqualified Option Agreement” has the meaning given to such term
in Section 5.3.

          (x) “Option” means an option to purchase Common Stock granted by the
Administrator to a Participant pursuant to Article V hereof.

          (y) “Option Agreement” means an Incentive Option Agreement and/or a
Nonqualified Option Agreement, as applicable.

          (z) “Option Shares” means shares of Common Stock purchased as a result
of the exercise by an Option holder of an Option, as well as any securities
received by the holder in respect of such Option Shares.

          (aa) “Optionee” means a Participant to whom an Option has been granted
under the Plan.

          (bb) “Participant” means an Employee, Director or Consultant to whom
Incentive Options, Nonqualified Options or Restricted Shares have been granted
or awarded under the Plan.

          (cc) “Permitted Transferee” has the meaning given to such term in
Section 5.5(c).

          (dd) “Person” means a natural person, partnership (whether general or
limited), limited liability company, trust, estate, association, corporation,
custodian, nominee or any other individual or entity in its own or any
representative capacity.

          (ee) “Plan” means the Cinemark, Inc. 2004 Long Term Incentive Plan, as
set forth herein and as from time to time amended.

          (ff) “Publicly Traded” shall mean corporate stock that is listed or
admitted to unlisted trading privileges on a national securities exchange or
designated as a national market system security on an interdealer quotation
system by the NASD or if sales or bid and offer quotations are reported for that
class of stock on the NASDAQ National Market.

          (gg) “Requisite Holders” means the holders of the Company’s capital
stock constituting more than 50% of the Company’s voting power of all classes of
Common Stock of the Company then outstanding.

          (hh) “Restricted Shares” means the shares of Common Stock that are
awarded to a Participant pursuant to Section 5.6 which on the date of award are
both nontransferable and subject to a substantial risk of forfeiture.

          (ii) “Restricted Period” means the period during which the Restricted
Shares remain nontransferable and subject to the substantial risk of forfeiture.

          (jj) “Sale of the Company” means the “Sale of the Company” as defined
in any written Service Agreement in effect between the applicable Participant
and the Company or a Subsidiary, or if such Participant is not a party to a
written Service Agreement in which “Sale of the Company” is defined, the “Sale
of the

3



--------------------------------------------------------------------------------



 



Company” shall mean the sale of the Company to a Person or Persons, pursuant to
which such Person or Persons directly or indirectly acquire (i) capital stock of
the Company possessing the voting power under normal circumstances to elect a
majority of the Company’s board of directors or entitling such Person or Persons
to exercise more than fifty percent (50%) of the total voting power of the
outstanding shares of capital stock entitled to vote of the Company or of the
surviving entity (whether by merger, consolidation or sale or transfer of the
Company’s capital stock) or (ii) all or substantially all of the Company’s
assets determined on a consolidated basis.

          (kk) “Service” means service provided to the Company or a Subsidiary
as an Employee, Director or Consultant.

          (ll) “Service Agreement” means any written agreement between a
Participant and the Company or any of its Subsidiaries regarding the provision
of Service to the Company or any of its Subsidiaries by such Participant.

          (mm) “Securities Laws” means the Securities Act of 1933, as amended,
and the Securities Exchange Act of 1934, as amended.

          (nn) “Stockholders Agreement” means that certain Stockholder Agreement
dated April 2, 2004 among the Company, Madison Dearborn Capital Partners IV,
L.P., the Mitchell Investors (as defined therein) and certain Executives (as
defined therein) of the Company, as amended from time to time.

          (oo) “Subsidiary” or “Subsidiaries” means , as to any Person, any
other Person (i) of which such Person or any other Subsidiary of such Person is
a general partner, (ii) of which such Person, any one or more of its other
subsidiaries of such Person, or such Person and any one or more of its other
Subsidiaries, directly or indirectly owns or controls securities or other equity
interests representing more than fifty percent (50%) of the aggregate voting
power, or (iii) of which such Person, any one or more of its other Subsidiaries
of such Person, or such Person and any one or more of its other Subsidiaries,
possesses he right to elect more than fifty percent (50%) of the board of
directors or Persons holding similar positions; provided, however, with respect
to determining rules relating to Incentive Options, the term “Subsidiary” or
“Subsidiaries” shall mean a subsidiary of the Company within the meaning of
Section 424(f) of the Code.

ARTICLE III.

STOCKHOLDER APPROVAL; RESERVATION OF SHARES

     3.1 Stockholder Approval. The Plan shall become effective only if, within
12 months from the date the Plan is adopted by the Board, the Plan is approved
by the affirmative vote of the Requisite Holders, or by written consent of such
Requisite Holders, in accordance with the applicable provisions of the
Certificate of Incorporation and Bylaws of the Company and applicable state law.

     3.2 Shares Reserved Under Plan. The aggregate number of shares of Common
Stock which may be issued, whether upon the exercise of Options granted under
the Plan or as Restricted Shares granted under the Plan, shall not exceed
3,074,991 shares (as such shares may be adjusted pursuant to Section 9.4 of the
Plan). When the exercise price for an Option granted under this Plan is paid
with previously outstanding shares of Common Stock or with shares of Common
Stock as to which the Option is being exercised, as permitted in Section 5.5(f),
the total number of shares of Common Stock for which Options granted under this
Plan may thereafter be exercised shall be irrevocably reduced by the total
number of shares for which such Option is thus exercised. Shares of Common Stock
issued upon the exercise of Options granted under the Plan and Restricted Shares
granted under the Plan may consist of either authorized but unissued shares or
shares which have been issued and which shall have been heretofore or shall be
hereafter reacquired by the Company. The total number of shares of Common Stock
authorized under the Plan shall be subject to increase or decrease in order to
give effect to the provisions of Section 9.4 hereof and to give effect to any
amendment adopted pursuant to Article VIII. If any Option granted under the Plan
shall expire, terminate or be cancelled for any reason without having been
exercised in full, the number of shares as to which such Option was not
exercised shall again be available for purposes of the Plan. If any Restricted
Shares granted under the Plan are terminated, cancelled or forfeited for any
reason, such Restricted Shares shall

4



--------------------------------------------------------------------------------



 



again be available for purposes of the Plan. The Company shall at all times
while the Plan is in effect reserve such number of shares of Common Stock,
subject to this Section 3.2, as will be sufficient to satisfy the requirements
of the Plan.

ARTICLE IV.

PARTICIPATION IN PLAN

     4.1 Eligibility. Awards under the Plan may be granted to any Employee,
Director or Consultant of the Company or a Subsidiary. The Administrator shall
determine those Employees, Directors and Consultants to whom Awards shall be
granted, and, subject to Section 3.2 hereof, the number of shares of Common
Stock subject to each such Award. The grant of an Award under the Plan to a
Participant shall not be deemed either to entitle such Participant to, or
disqualify such Participant from, participation in any other grant of Awards
under the Plan.

     4.2 Participation Not Guarantee of Service. Subject to the terms of any
Service Agreement with a Participant, nothing in this Plan or in any Award
Agreement shall in any manner be construed to limit in any way the right of the
Company or any Subsidiary to terminate a Participant’s Service at any time,
without regard to the effect of such termination on any rights such Participant
would otherwise have under this Plan or any Award Agreement, or to give any
right to a Participant to remain employed or retained by the Company or a
Subsidiary thereof in any particular position or at any particular rate of
compensation.

     4.3 Effect of Plan. Neither the adoption of the Plan nor any action of the
Board, the Committee or the Administrator shall be deemed to give any Employee,
Director or Consultant any right to be granted an Award or any other rights,
except as may be evidenced by an Award Agreement, or any amendment thereto, duly
authorized by the Administrator and executed on behalf of the Company, and then
only to the extent and on the terms and conditions expressly set forth in such
Award Agreement. The existence of the Plan and the Awards granted hereunder
shall not affect in any way the right of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of bonds, debentures, or shares of
preferred stock ahead of or affecting the Common Stock or the rights thereof,
the dissolution or liquidation of the Company or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding.

ARTICLE V.

GRANT AND EXERCISE OF OPTIONS; GRANT OF RESTRICTED SHARES

     5.1 Grant of Options. The Administrator may from time to time in its
discretion grant Options, which may be Incentive Options or Nonqualified
Options, to Employees, Directors or Consultants. All Options under the Plan
shall be granted within ten years from the date the Plan is adopted by the Board
or the date the Plan is approved by the Requisite Holders, whichever is earlier.

     5.2 Incentive Options. The Administrator may authorize the grant of
Incentive Options subject to the terms and conditions set forth herein. The
grant of an Incentive Option shall be evidenced by a written agreement between
the Company and the Optionee setting forth the number of shares of Common Stock
subject to the Incentive Option evidenced thereby and the terms, conditions and
restrictions applicable thereto (an “Incentive Option Agreement”). The aggregate
Fair Market Value of the Common Stock with respect to which Incentive Options
granted under all incentive stock option plans of the Company and its
Subsidiaries are exercisable for the first time by the Optionee during any
calendar year shall not exceed $100,000 or such other threshold in accordance
with applicable law. Incentive Options may only be granted to Employees.

     5.3 Nonqualified Options. The Administrator may authorize the grant of
Nonqualified Options subject to the terms and conditions set forth herein. The
grant of a Nonqualified Option shall be evidenced by a written agreement between
the Company and the Optionee setting forth the number of shares of Common Stock
subject to the Nonqualified Option evidenced thereby and the terms, conditions
and restrictions applicable thereto (a “Nonqualified Option Agreement”).

5



--------------------------------------------------------------------------------



 



     5.4 Intentionally Omitted.

     5.5 Option Terms. Options granted under the Plan shall be subject to the
following requirements:

          (a) Option Price. The exercise price of each Incentive Option granted
under the Plan shall not be less than the greater of (i) the aggregate par value
of the underlying shares of Common Stock and (ii) 100% of the Fair Market Value
of the underlying shares of Common Stock on the date the Option is granted. The
exercise price of any Nonqualified Options granted under the Plan shall be
determined by the Administrator. The exercise price of an Option may be subject
to adjustment pursuant to Section 9.4 hereof.

          (b) Term of Option. The term during which an Option is exercisable
shall be that period determined by the Administrator as set forth in the
applicable Option Agreement, provided that no Option shall have a term that
exceeds a period of ten years from the date of its grant. Notwithstanding
anything herein to the contrary, no portion of an Option may be exercised after
the end of the term of such Option.

          (c) Nontransferability of Options. Any Option granted under the Plan
shall not be transferable by the Optionee other than by will or the laws of
descent and distribution, and each such Option shall be exercisable during the
Optionee’s lifetime only by him or her. No transfer of an Option by an Optionee
by will or by the laws of descent and distribution shall be effective to bind
the Company unless the Company shall have been furnished with written notice
thereof and a copy of the will and/or such other evidence as the Administrator
may determine necessary to establish the validity of the transfer.
Notwithstanding the foregoing, the Administrator, in its sole discretion, may
permit the transfer of a Nonqualified Option as follows: (i) by gift to a member
of the Optionee’s immediate family or (ii) by transfer by instrument to a trust
providing that the Option is to be passed to beneficiaries upon death of the
trustor (the recipient of the Nonqualified Option under either or both of (i) or
(ii) immediately above is referred to herein as a “Permitted Transferee”). For
purposes of this Section 5.5(c) “immediate family” shall mean the Optionee’s
spouse (but shall not include a former spouse), child, stepchild, grandchild,
child-in-law, parent, stepparent, grandparent, parent-in-law, sibling, and
sibling-in-law and shall include adoptive relationships. A transfer of a
Nonqualified Option permitted under this Section hereof may be made only upon
written notice to and approval thereof by the Administrator. A Permitted
Transferee may not further assign, sell or transfer the transferred Option, in
whole or in part, other than by will or by operation of the laws of descent and
distribution provided that the Company shall have been furnished with written
notice thereof and a copy of the will and/or such other evidence as the
Administrator may determine necessary to establish the validity of the transfer.
In addition, following the transfer, the Nonqualified Option shall continue to
be subject to the terms of this Plan and the Option Agreement evidencing the
Nonqualified Option; provided, however, that where appropriate, the term
“Optionee” shall be deemed to apply to the Permitted Transferee. Upon the
termination of Service of the Optionee, the provisions of this Plan or the
Option Agreement pursuant to which the Option was granted will apply to the
Permitted Transferee as if such Permitted Transferee was substituted for the
Optionee in such provisions.

          (d) Time and Amount Exercisable. Each Option shall be exercisable in
accordance with the provisions of the Option Agreement pursuant to which it is
granted in whole or in part, from time to time, subject to any limitations with
respect to the number of shares of Common Stock for which the Option may be
exercised at a particular time and to such other conditions as the
Administrator, in its discretion, may specify in the applicable Option
Agreement. Any portion of an Option which has become exercisable shall remain
exercisable until it is exercised in full or it terminates or expires pursuant
to the terms of the Plan or the applicable Option Agreement. The Administrator
may provide that an Option may be immediately exercisable and provide that upon
exercise of the Option, the Optionee shall receive Restricted Shares subject to
any remaining vesting restrictions on such Option.

          (e) Terms of Incentive Options Granted to Ten Percent Stockholders.
Notwithstanding the foregoing, no Incentive Option shall be granted to any
Employee who owns, directly or indirectly within the meaning of Section 424(d)
of the Code, stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company or any Subsidiary, unless at the time the
Incentive Option is granted, the exercise price of the Incentive Option is at
least 110% of the Fair Market Value of the Common Stock subject to such
Incentive Option and such Incentive Option, by its terms, is not exercisable
after the expiration of five years from

6



--------------------------------------------------------------------------------



 



the date such Incentive Option is granted. For the purpose of clarification the
limitations contained in this Section 5.5(e) shall not apply to the grant of
Nonqualified Options.

          (f) Payment of Exercise Price and Delivery of Shares. The entire
exercise price of shares of Common Stock purchased upon exercise of Options
shall, at the time of purchase, be paid for in full (the “Exercise Price”). To
the extent that the right to purchase shares has become exercisable in
accordance with the terms of the Plan and the applicable Option Agreement,
Options may be exercised from time to time by written notice to the
Administrator, stating the full number of shares with respect to which the
Option is being exercised and the proposed time of delivery thereof (which shall
be at least five (5) days after the giving of such notice, unless an earlier
date shall have been mutually agreed upon by the Optionee (or other person
entitled to exercise the Option) and the Administrator), accompanied by payment
to the Company of the Exercise Price in full . Such payment shall be effected
(i) by certified or official bank check, (ii) if so permitted by the
Administrator, by the delivery of a number of shares of Common Stock owned by
the Participant for at least six months (or such other period as may be
established from time to time by the Administrator or required by generally
accepted accounting principles) (the “Requisite Holding Period”) duly endorsed
for transfer to the Company (plus cash if necessary) having a Fair Market Value
equal to the amount of such Exercise Price (iii) if so permitted by the
Administrator, by payment with financial assistance from the Company in
accordance with the provisions of Section 7.4 hereof or (iv) in the case of an
Option, during any period for which the Common Stock is publicly traded (i.e.,
the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market, or if
the Common Stock is quoted on the Nasdaq System (but not on the Nasdaq National
Market) or any similar system whereby the stock is regularly quoted by a
recognized securities dealer but closing sale prices are not reported), by a
copy of instructions to a broker directing such broker to sell the Common Stock
for which such Option is exercised, and to remit to the Company the aggregate
Exercise Price of such Options (a “Cashless Exercise”) ; provided, however, a
Cashless Exercise by a Director or executive officer that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by the Company or a Subsidiary in violation of Section 402(a) of the
Sarbanes-Oxley Act (codified as Section 13(k) of the Securities Exchange Act of
1934, 15 U.S.C. § 78m(k)) shall be prohibited. In addition to payment of the
Exercise Price, the Optionee shall be required to include payment of the amount
of all federal, state, local or other income, excise or employment taxes subject
to withholding (if any) by the Company or a Subsidiary as a result of the
exercise of an Option. The Optionee may pay all or a portion of the tax
withholding by cash or check payable to the Company, or, at the discretion of
the Administrator, upon such terms as the Administrator shall approve, by
(i) certified or official bank check (ii) Cashless Exercise, if the Stock is
publicly traded and the cashless exercise does not violate Section 402(a) of the
Sarbanes-Oxley Act; (iii) tendering Common Stock owned by the Optionee meeting
the Requisite Holding Period, duly endorsed for transfer to the Company, with a
Fair Market Value on the date of delivery equal to the withholding due for the
number of shares being exercised or purchased; (iv) in the case of an Option, by
paying all or a portion of the tax withholding for the number of shares being
purchased by withholding shares from any transfer or payment to the Optionee
(“Stock Withholding"); or (v) a combination of one or more of the foregoing
payment methods. Any shares issued pursuant to the exercise of an Option and
transferred by the Optionee to the Company for the purpose of satisfying any
withholding obligation shall not again be available for issuance under the Plan.
The Administrator will, as soon as reasonably possible, notify the Optionee (or
such Optionee’s representative) of the amount of employment tax and other
withholding tax that must be paid under federal, state and local law due to the
exercise of the Option. At the time of delivery, the Company shall, without
transfer or issue tax to the Optionee (or other person entitled to exercise the
Option), deliver to the Optionee (or to such other person) at the principal
office of the Company, or such other place as shall be mutually agreed upon, a
certificate or certificates for the Option Shares after the Exercise Price and
all federal, state, local or other income, excise or employment taxes subject to
withholding have been paid; provided, however, that the time of delivery may be
postponed by the Administrator for such period as may be required for it with
reasonable diligence to comply with any requirements of law.

          (g) Rights of Optionee in Common Stock. Neither any Optionee nor the
legal representatives, heirs, legatees, distributees or Permitted Transferees of
any Optionee shall be deemed to be the holder of, or to have any of the rights
of a holder with respect to, any Option Shares unless and until such shares of
Common Stock are issued to such Person and such Person has received a
certificate or certificates therefor. Upon the issuance and receipt of such
certificate or certificates, such Option holder shall have absolute ownership of
the shares of Common Stock evidenced thereby, including the right to vote such
shares, to the same extent as any other

7



--------------------------------------------------------------------------------



 



owner of shares of Common Stock, and to receive dividends thereon, subject,
however, to the terms, conditions and restrictions of the Plan, the Stockholders
Agreement, and any other undertakings of such holder of Common Stock.

     5.6 Restricted Shares.

          (a) General. The Administrator, in its sole discretion, may from time
to time authorize the grant of Restricted Shares to Employees, Directors or
Consultants. The Administrator may determine the basis on which the restrictions
imposed on the Restricted Shares may lapse. A certificate or certificates
representing the number of Restricted Shares granted shall be registered in the
name of the Participant. Until the expiration of the Restriction Period or the
lapse of restrictions in the manner provided in paragraph 5.6(c) or Article VI,
the certificate or certificates shall be held by the Company for the account of
the Participant, and the Participant shall have beneficial ownership of the
Restricted Shares, subject to the provisions of paragraph 5.6(b).

          (b) Restrictions. Until the expiration of the Restriction Period or
the lapse of restrictions in the manner provided in paragraph 5.6(c) or
Article VI, Restricted Shares shall be subject to the following restrictions and
any additional restrictions that the Administrator, in its sole discretion, may
from time to time deem desirable in furtherance of the objectives of the Plan:

               (i) The Participant shall not be entitled to receive the
certificate or certificates representing the Restricted Shares;

               (ii) The Restricted Shares may not be sold, transferred,
assigned, pledged, conveyed, hypothecated, or otherwise disposed of;

               (iii) The Restricted Shares will be forfeited immediately upon
termination of Participant’s employment with the Company or one of its
Subsidiaries, unless otherwise expressly provided herein or in the Award
Agreement pursuant to such Restricted Shares were granted; and

               (iv) The holder of Restricted Shares shall not be entitled to
receive dividends thereon or to vote such Restricted Shares.

          (c) Waiver of Restrictions. The Administrator, in its sole discretion,
may waive any or all restrictions with respect to Restricted Shares.

          (d) Distribution of Restricted Shares. If a Participant to whom
Restricted Shares have been granted continues to provide Services to the Company
or a Subsidiary during the Restriction Period set forth in the Award Agreement,
and all other applicable provisions of this Plan have been complied with, then
upon the expiration of the Restriction Period all restrictions applicable to the
Restricted Shares shall lapse, and the certificate or certificates representing
the shares of Common Stock that were granted to the Participant in the form of
Restricted Shares shall be delivered to the Participant.

          (e) Agreement. An award of Restricted Shares hereunder shall be
evidenced by an Award Agreement containing such terms and provisions as are
approved by the Administrator, but not inconsistent with the Plan. The Company
shall execute such Award Agreements upon instructions from the Administrator.

          (f) Section 83(b) Election. Within thirty days after date a
Participant is awarded Restricted Shares hereunder, the Participant may file a
Code Section 83(b) election with the Internal Revenue Service with respect to
all or a portion of the Restricted Shares. The Code Section 83(b) election, if
any, shall be filed in compliance with the Treasury regulations promulgated
pursuant to Code Section 83(b) of the Code.

8



--------------------------------------------------------------------------------



 



ARTICLE VI.

TERMINATION OF SERVICE; SALE OF THE COMPANY;
CORPORATE EVENT; DISSOLUTION OR LIQUIDATION

     6.1 Termination of Service for Cause. In the event that a Participant’s
Service with the Company or a Subsidiary shall terminate for Cause, immediately
upon such termination of Service all Options granted to the Participant pursuant
to this Plan shall terminate and the Company shall repurchase such Restricted
Shares at the cost paid by the Participant and the Company shall cancel such
Restricted Shares, and such Options and Restricted Shares shall be of no further
force or effect.

     6.2 Death or Disability.

          (a) In the event that a Participant’s Service to the Company or a
Subsidiary is terminated because of Participant’s death or Disability, the
Participant or his estate or legal representative, as applicable, shall have the
right to:

               (i) exercise any Options granted hereunder at any time within one
year after the date of termination of the Participant’s Service due to death or
six months after the date of termination of the Participant’s Service due to
Disability unless a longer period is otherwise required by the Code (but in no
event later than the date on which the Option otherwise would have expired by
its terms) only to the extent the Participant was entitled to exercise his
Option immediately prior to such date of termination; provided that, in addition
to the Options held by such Participant that have already vested as of such date
of termination, the lesser of (A) an additional twenty percent (20%) of the
number of shares of Common Stock covered by the Option and (B) the remaining
amount of unvested shares of Common Stock covered by the Option shall become
vested and exercisable on the date of termination due to death or Disability;
and

               (ii) receive certificates for (x) all Restricted Shares on which
the restrictions have lapsed in accordance with the Plan and the applicable
Award Agreement and for which certificates have not previously been delivered by
the Company as of the date of termination, and (y) the lesser of (A) an
additional twenty percent (20%) of the number of Restricted Shares covered by
the applicable Award Agreement measured as of the date of termination and
(B) the remaining Restricted Shares covered by the applicable Award Agreement on
which the restrictions have not lapsed as of the date of termination. The
Company shall as promptly as practical deliver the certificates required to be
delivered under this Section 6.2(a)(ii) to the Participant, his estate, or legal
representative, as applicable.

          (b) If a Participant dies during the three-month period after the
termination of his Service to the Company or a Subsidiary and at the time of his
death the Participant was entitled to exercise an Option theretofore granted to
him, the Option shall, unless the applicable Option Agreement provides
otherwise, expire one year after the date on which his position as an Employee,
Director or Consultant of the Company or a Subsidiary terminated, but in no
event later than the date on which the Option would have expired if the
Participant had lived. Until the expiration of such period the Option may be
exercised by the Participant’s executor or administrator or by any person or
persons who shall have acquired the Option directly from the Participant by will
or in accordance with the laws of descent and distribution, upon delivery of
written notice thereof, a copy of the will, or such other evidence as the
Administrator may determine necessary to establish the validity of the Transfer,
but only to the extent that the Participant was entitled to exercise the Option
at the date of his death and, to the extent the Option is not so exercised, it
shall expire at the end of such period.

     6.3 Other Terminations. In the event that a Participant’s Service to the
Company or a Subsidiary terminates other than for Cause or due to a
Participant’s death or Disability pursuant to Sections 6.1 or 6.2 above, as
applicable, the Participant shall have the right to (i) exercise any unexercised
Options at any time within three months after such termination to the extent
such Participant was entitled to exercise the same immediately prior to such
termination and (ii) receive certificates for all Restricted Shares on which the
restrictions have lapsed in accordance with this Plan and the applicable Award
Agreement and for which certificates have not previously been delivered by the
Company as of the date of termination. To the extent that restrictions on any
Restricted Shares have not lapsed as of such termination date, the Company shall
purchase any such Restricted Shares on which the

9



--------------------------------------------------------------------------------



 



restrictions have not lapsed at the cost paid by the Participant and the Company
shall cancel such Restricted Shares as of such date and such Restricted Shares
shall be of no further force or effect. To the extent that any Option is not
exercised in accordance with this paragraph 6.3, such Option shall expire at the
end of the three-month period beginning on the termination date.

     6.4 Sale of the Company. With respect to Options, upon a Sale of the
Company, all outstanding Options shall become fully vested and exercisable
without regard to the limitations on exerciseability contained in Section 5.5 or
the applicable Option Agreement immediately prior to such transaction. With
respect to Restricted Shares, upon a Sale of the Company, all restrictions shall
lapse automatically and the Administrator shall deliver certificates
representing such Restricted Shares to the Participant as promptly as practical
prior to the consummation of such Sale of the Company. Upon the Sale of the
Company, the Committee shall (i) cancel any or all outstanding Options under the
Plan in consideration for payment to the Participants thereof of an amount equal
to the portion of the consideration that would have been payable to such
Participants pursuant to such transaction giving effect to the accelerated
vesting and as if such Options had been fully vested immediately prior to such
transaction, less the aggregate exercise price that would have been payable
therefore and any required withholding tax and (ii) cause all Restricted Shares
to be purchased for an equivalent consideration payable in such transaction.
Payment of any amount payable pursuant to the preceding sentence may be made in
cash or, in the event that the consideration to be received in such transaction
includes securities or other property, in cash and/or publicly tradable
securities in the Committee’s discretion.

     6.5 Corporate Event. In the event of any corporate separation or division,
including, but not limited to, a split-up, a split-off or a spin-off of the
assets of the Company; a merger or consolidation in which the Company is not the
surviving entity; or a reverse merger in which the Company is the surviving
entity, but the shares of Company Common Stock outstanding immediately preceding
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise that does not constitute a Sale of the
Company (collectively, a “Corporate Event”), then, the Company, to the extent
permitted by applicable law, but otherwise in its sole discretion may provide
for: (i) the continuation of outstanding Awards by the Company (if the Company
is the surviving entity); (ii) the assumption of the Plan and such outstanding
Awards by the surviving entity or its parent; or (iii) the substitution by the
surviving entity or its parent of Awards with substantially the same terms for
such outstanding Awards.

     6.6 Dissolution or Liquidation of the Company. In the event of the proposed
dissolution or liquidation of the Company that does not constitute a Sale of the
Company, outstanding Awards granted hereunder shall terminate as of a date to be
fixed by the Administrator; provided that not less than fifteen days’ prior
written notice of the date so fixed shall be given to each Participant, and each
Participant shall have the right, (i) to exercise his or her Options to the
extent they are vested and exercisable and purchase or receive the full number
of shares of Common Stock not previously exercised under such Options as
applicable, if (and only if) such Options have not at the time expired or been
terminated and (ii) to receive certificates for all of Participant’s Restricted
Shares on which all restrictions have lapsed in accordance with the Plan and the
applicable Award Agreement and for which certificates have not already been
delivered prior to such termination date. Failing such exercise, any unexercised
portion of all Options granted hereunder and all Restricted Shares on which
restrictions have not lapsed as of the termination date shall be forfeited and
deemed cancelled as of the effective date of such liquidation or dissolution.
The Company shall deliver the certificates required to be delivered by clause
(ii) of the immediately preceding sentence no later than 3 days prior to the
termination date.

     6.7 Subject to Repurchase. All shares of Common Stock purchased by an
Optionee or his or her Permitted Transferee and all Restricted Shares granted
hereunder shall be subject to repurchase pursuant to Section 9.3 of this Plan.

     6.8 Alternative Provisions. The provisions of this Article VI shall apply
to all Options granted under the Plan except to the extent expressly provided
otherwise in any Option Agreement.

10



--------------------------------------------------------------------------------



 



ARTICLE VII.

ADMINISTRATION OF PLAN

     7.1 Administration. The Plan shall be administered by the Board of
Directors or a Committee of the Board of Directors in accordance with the terms
of this Article VII (the “Administrator”). If the Common Stock of the Company is
Publicly Traded, the committee shall consist of not less than three Directors
appointed to the Committee by the Board, each of whom shall be members of the
Board and each of whom shall qualify as (i) Non-Employee Directors (within the
meaning of Item 404 of Regulation S-K of the Securities Act of 1933, as amended)
and (ii) “outside directors” within the meaning of Treas. Reg. §1.162-27(e)(3)
as may be appointed by the Board of the Company, all of whom are members of the
Board. Any such committee appointed by the Board, or the Board itself during
such periods as no such properly constituted and appointed committee exists, is
herein referred to as the “Committee.” A majority of the Committee shall
constitute a quorum thereof and the actions of a majority of the Committee
approved at a meeting at which a quorum is present, or actions unanimously
approved in writing by all members of the Committee, shall be the actions of the
Committee. Vacancies occurring on the Committee shall be filled by the Board.
The Board shall have full and final authority (i) to interpret the Plan and each
of the Option Agreements and other Award Agreements evidencing Restricted
Shares, (ii) to prescribe, amend and rescind rules and regulations, if any,
relating to the Plan, (iii) to make all determinations necessary or advisable
for the administration of the Plan, (iv) to correct any defect, supply any
omission and reconcile any inconsistency in the Plan and any Option Agreements
or other Award Agreements evidencing Restricted Shares and (v) to amend any
outstanding Option Agreements and other Award Agreements evidencing Restricted
Shares (collectively “Rights”) for the purpose of modifying the time or manner
of vesting, the Purchase Price or Exercise Price, as the case may be, subject to
applicable legal restrictions; provided, however, that if any such amendment
impairs a Participant’s Rights or increases a Participant’s obligations under
such Participant’s Right, such amendment shall also be subject to the
Participant’s consent. For the purposes of clarity, a purchase of a
Participant’s Rights in accordance with this Plan or the applicable Award in
which the Participant receives consideration for such Right shall in no event be
deemed an impairment of the Participant’s Rights that requires consent from such
Participant. The determination by the Board in all matters referred to herein
shall be conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the stockholders of the Company, the
Administrator, and each of the members thereof, and the Optionees and the
Participants and their respective successors in interest. The Board may delegate
such authority to the Committee (if the Board is not the Administrator) with
respect to this Plan as it deems to be in the Company’s best interests in its
sole discretion, pursuant to a resolution of the Board granting such authority.
However, the Board will retain ultimate authority in all matters related to this
Plan or any Awards granted hereunder.

     7.2 Liability. No member of the Board or any Committee shall be liable for
anything done or omitted to be done by him or by any other member of the Board
or any Committee in connection with the Plan, except for his own willful
misconduct or gross negligence (unless the Company’s Certificate of
Incorporation or Bylaws, or any indemnification agreement between the Company
and such person, in each case in accordance with applicable law, provides
otherwise). The Board and any Committee shall have power to engage outside
consultants, auditors or other professional help to assist in the fulfillment of
the duties of the Board or any Committee under the Plan at the Company’s
expense.

     7.3 Determinations. In making its determinations concerning the
Participants who shall receive Options and awards of Restricted Shares, as well
as the number of shares of Common Stock to be covered thereby and the time or
times at which they shall be granted, the Administrator shall take into account
the nature of the Service rendered by such Participants, their past, present and
potential contribution to the Company’s success and such factors as the
Administrator may deem relevant. The Administrator shall determine the form of
Award Agreements evidencing Awards under the Plan and the terms and conditions
to be included therein; provided such terms and conditions are not inconsistent
with the terms of the Plan, the Company’s Certificate of Incorporation or
Bylaws. The Administrator may waive any provisions of any Award Agreement,
provided such waiver is not inconsistent with the terms of the Plan, the
Company’s Certificate of Incorporation or Bylaws. The determinations of the
Administrator under the Plan need not be uniform and may be made by it
selectively among persons who receive, or are eligible to receive, Options or
Restricted Shares under the Plan, whether or not such persons are similarly
situated. All powers exercised by the Administrator hereunder shall be subject
to the ultimate authority of the Board.

11



--------------------------------------------------------------------------------



 



     7.4 Financial Assistance. Subject to any prohibitions, restrictions or
other requirements contained in the Securities Laws and any other applicable
law, and prior to the Company becoming a registrant or an issuer under the
Securities Laws, the Company is vested with authority under this Plan to assist
any Participant to whom an Option is granted hereunder in the payment of the
Exercise Price payable on exercise of that Option by lending the amount of such
Exercise Price to such Participant pursuant to a full recourse promissory note
on such terms and at such rates of interest and upon such security (or
unsecured) as shall have been authorized by or under authority of the
Administrator. Notwithstanding the foregoing, in the event there is a stated par
value of the Common Stock and applicable law requires, the par value of the
Common Stock, if newly issued, shall be paid in cash or cash equivalents. The
interest rate payable under the terms of the promissory note shall not be less
than the minimum rate (if any) required to avoid the imputation of additional
interest under the Code. Unless the Board determines otherwise, shares of Common
Stock having a Fair Market Value at least equal to the principal amount of the
loan shall be pledged by the holder to the Company as security for payment of
the unpaid balance of the loan and such pledge shall be evidenced by a pledge
agreement, the terms of which shall be determined by the Board, in its
discretion; provided, however, that each loan shall comply with all applicable
laws, regulations and rules of the Board of Governors of the Federal Reserve
System and any other governmental agency having jurisdiction. Notwithstanding
the foregoing, all financial assistance provided by the Company to a Participant
pursuant to this Section 7.4 shall be repaid in full no later than immediately
prior to the Company becoming a registrant or an issuer under the Securities
Laws.

     7.5 Withholding. The Administrator may establish such rules and procedures
as it considers desirable in order to satisfy any obligation of the Company or
its Subsidiaries to withhold Federal, state or local income tax or other
employment taxes with respect to any Awards granted, exercised or surrendered
under the Plan.

ARTICLE VIII.

AMENDMENT AND TERMINATION OF PLAN

     8.1 Amendment of Plan. The Plan may be amended at any time and from time to
time by the Board, but no amendment which (i) increases the aggregate number of
shares of Common Stock which may be issued pursuant to Awards granted under the
Plan or (ii) changes the class of individuals eligible to be granted Awards,
shall be effective unless and until the same is approved by the Requisite
Holders or the written consent of such Requisite Holders. Notwithstanding the
foregoing and subject to the provisions of Section 8.4, no amendment to the Plan
that has a material, adverse affect on a Participant with regard to outstanding
Awards shall be effective, without the consent of such Participant.

     8.2 Other Award Provisions. Options and Restricted Share awards granted
under this Plan shall contain such other terms and provisions which are not
inconsistent with this Plan, the Stockholders Agreement or other undertakings of
the Participant in his/her capacity as such or as a holder of Common Stock or
Restricted Shares, as the Board or Committee may authorize, including but not
limited to (a) vesting schedules governing the exercisability of such Options
and Restricted Shares, (b) provisions for acceleration of such vesting schedules
in certain events, (c) arrangements whereby the Company may fulfill any tax
withholding obligations it may have in connection with the exercise of such
Options and Restricted Shares, (d) provisions imposing restrictions upon the
transferability of Common Stock acquired on exercise of such Options or
Restricted Shares, whether required by this Plan, Securities Laws or imposed for
other reasons, and (e) provisions regarding the termination or survival of any
such Options or Restricted Shares, upon the Participant’s death, Disability,
retirement or other termination of Service and the extent, if any, to which any
such Options may be exercised or the restrictions on any Restricted Shares may
be caused to lapse after such event. Incentive Options shall contain the terms
and provisions required of them under the Code.

     8.3 Termination. The Board may, at any time, terminate the Plan as of any
date specified in a resolution adopted by the Board. If not earlier terminated,
the Plan shall terminate on [   ], 2014. No Options or Restricted Shares may be
granted or awarded after the Plan has terminated, but the Administrator shall
continue to supervise the administration of Options or Restricted Shares
previously granted or awarded.

12



--------------------------------------------------------------------------------



 



     8.4 Tax Status of Options. To the extent applicable, the Plan is intended
to permit the issuance of Incentive Options to Employees in accordance with the
provisions of Section 422 of the Code. Subject to the provision of Sections 7.4
and 8.1 of the Plan, the Plan and Option Agreements may be modified or amended
at any time, both prospectively and retroactively, and in a manner that may
affect Options previously granted, if such amendment or modification is
necessary for the Plan and Options granted hereunder to qualify under said
provision of the Code. The Option Agreement shall specify whether the Option is
an Incentive Option or Nonqualified Option. To the extent that any portion of
the Options granted under the Plan does not meet the requirements of Section 422
of the Code or the Option is not specified as an Incentive Option in the Option
Agreement, such Options or portion thereof shall be deemed to be Nonqualified
Options. Nothing in the Plan shall be deemed to prohibit the issuance of
Nonqualified Options to Employees, Directors and Consultants under the Plan.

ARTICLE IX.

MISCELLANEOUS PROVISIONS

     9.1 Restrictions Upon Grant of Awards. If the listing upon any stock
exchange or the registration or qualification under any federal or state law of
any shares of Common Stock to be issued pursuant to an Award granted under the
Plan (whether to permit the grant of Awards, the issuance of shares of Common
Stock to any Permitted Transferee or the resale or other disposition of any such
shares of Common Stock by or on behalf of the Participants receiving such
shares) should be or become required or desirable for the Company, the Board in
its sole discretion may determine that delivery of the certificates for such
shares of Common Stock shall not be made until such listing, registration or
qualification shall have been completed. The Company agrees that it will use its
reasonable efforts to effect any such listing, registration or qualification;
provided, however, that the Company shall not be required to use its reasonable
efforts to effect such registration under the Securities Act of 1933 other than
on Form S-8 or such other forms as may be in effect from time to time calling
for information comparable to that presently required to be furnished under Form
S-8. The previous sentence does not grant a Participant registration rights with
respect to Common Stock. In no event shall the Company be required to register
shares of Common Stock for issuance to a Permitted Transferee and any requested
exercise of Options by a Permitted Transferee shall be subject to any applicable
prior registration of the shares of Common Stock issuable upon such exercise.

     9.2 Restrictions Upon Resale of Unregistered Stock. Each Participant shall,
if the Company deems it advisable, represent and agree in writing (i) that any
shares of Common Stock acquired by such Participant pursuant to this Plan will
not be sold except pursuant to an effective registration statement under the
Securities Act of 1933 or pursuant to an exemption from registration under said
Act, (ii) that such Participant is acquiring such shares of Common Stock for his
or her own account and not with a view to the distribution thereof and (iii) to
such other customary matters as the Company may request. In such case, no shares
of Common Stock shall be issued to such Participant unless such Participant
provides such representations and agreements and the Company is reasonably
satisfied that such representations and agreements are correct.

     9.3 Repurchase by the Company and/or its Designee; Restriction on Transfer;
Right of First Refusal.

          (a) At any time before the Common Stock becomes Publicly Traded, the
Company and its Designee shall have the right (the “Repurchase Right”), to
repurchase any shares of Common Stock that were acquired pursuant to the
exercise of an Option under this Plan (“Option Shares”) or any Restricted Shares
(or securities into which such Option Shares or Restricted Shares have been
converted) at the Repurchase Price (as hereinafter defined) upon termination of
a Participant’s Service with the Company or its Subsidiaries. To the extent that
a Participant holds exercisable Options at the time of such termination of
Service, the Company or its Designee, as applicable, may elect to purchase such
exercisable Options in the same manner as the Option Shares at a price equal to
the Repurchase Price less the Exercise Price of such exercisable Options.
Notwithstanding the foregoing, the Company’s and its Designee’s right to
repurchase shares of Option Shares and the vested portion of Restricted Shares
under this Section 9.3 shall lapse in the event the Company’s Common Stock
becomes Publicly Traded.

          (b) The Repurchase Price (A) to be paid by the Company or a Designee
which is a Subsidiary shall be defined as (i) if the Participant’s Service is
terminated for Cause, the price paid by the Participant for the Option Shares or
Restricted Shares, if any, or (ii) if the Participant’s Service is terminated
for any reason

13



--------------------------------------------------------------------------------



 



other than Cause, the Fair Market Value of the Common Stock underlying the
Option Shares or (iii) if the Participant’s Service is terminated for any reason
other than Cause, the Fair Market Value of the portion of Restricted Shares for
which the restrictions have lapsed at the time of exercise of the Repurchase
Right and the price paid by the Participant for the portion of the Restricted
Shares for which the restrictions have not lapsed at the time of the exercise of
the Repurchase Right or (B) to be paid by a Designee which is not a Subsidiary
shall be defined as the Fair Market Value of the Common Stock underlying the
Option Shares or the Restricted Stock as applicable if the Participants Service
is terminated for any reason.

          (c) To the extent that the Company or its Designee has the right to
repurchase Option Shares or Restricted Shares, the Company or its Designee may
exercise such right by delivery of written notice to the Participant (or such
other holder of Option Shares or Restricted Shares) stating the full number of
Option Shares or Restricted Shares that the Company or its Designee has elected
to repurchase, the Repurchase Price per Option Share or Restricted Share, and
the time of repurchase (which time shall not be earlier than 5 days from the
date of notice). The Repurchase Right may be exercised until the later of (i)
fifteen (15) days after the expiration of the Option, (ii) two hundred (200)
days after (A) the latest purchase of Option Shares by the Participant or (B)
the latest receipt by Participant of certificates representing Restricted Shares
on which the restrictions have lapsed and for which certificates have not been
delivered by the Company and (iii) sixty (60) days after the date of
Participant’s termination of Service to the Company or a Subsidiary. At the time
of repurchase, the Participant shall deliver the certificate or certificates
representing his Option Shares or Restricted Shares to the Company or its
Designee, as applicable, at its offices and shall execute any stock powers or
other instruments as may be necessary to transfer full ownership of the Option
Shares or Restricted Shares to the Company or its Designee. At the time of
repurchase, the Company or its Designee shall issue their own check within ten
(10) days to the Participant in an amount equal to the aggregate Repurchase
Price for the Option Shares or Restricted Shares for which the Company or its
Designee has exercised its right to repurchase, less any amounts required to be
withheld under applicable laws. In the event of Participant’s death or
Disability, the Company’s or its Designee’s right to purchase and the manner of
purchase shall apply with regard to the Participant’s estate, beneficiary,
administrator or personal representative.

          (d) If the Company’s Common Stock is not publicly traded, then during
the period a Participant is employed by the Company or a Subsidiary, and for six
months after such Participant’s Service to the Company or a Subsidiary is
terminated, such Participant shall not, except as provided in this Plan with
respect to a Sale of the Company or a Corporate Event, transfer, pledge,
mortgage or otherwise encumber or make any disposition of Option Shares or
Restricted Shares whatsoever, whether voluntary or involuntary without the
Company’s prior written consent (collectively, a “Disposition”), other than to
the Company or a Designee. Any purported or attempted Disposition of shares of
Common Stock made in violation of this Section 9.3(d) shall be void and of no
force and effect.

          (e) If (i) the Company or a Designee does not exercise its Repurchase
Right as described in this Section 9.3, (ii) the Participant is not otherwise
prohibited from making a Disposition of shares of Common Stock pursuant to this
Plan and (iii) the Company’s Common Stock is not publicly traded, then if a
Participant receives a written offer from any bona fide third party purchaser(s)
to acquire some or all of the Option Shares of the Participant, other than
Option Shares subject to the Stockholders Agreement (the “Offered Shares”), and
the Participant intends to accept such offer, the Participant shall first make
an irrevocable offer (the “Offer”) to sell the Offered Shares to the Company.
The Offer shall be written and either actually delivered or sent by certified or
registered mail, return receipt requested, to the Company and shall identify the
Offered Shares, the name and address of the prospective purchaser and the terms
of the Offer by said prospective purchaser to purchase the Offered Shares. The
date of the Offer shall be the date on which a notice containing the Offer has
been actually delivered or sent to the Company. The Company or a Designee shall
have the irrevocable right and option (the “Right of First Refusal”), for
60 days following the date such notice has been actually delivered or sent, to
purchase the Offered Shares at the price stipulated in the Offer and, in the
sole discretion of the Company or the Designee, either for cash or on the same
credit terms as those contained in the Offer. If the stated price set forth in
the Offer includes any property other than cash, such stated price shall be
deemed to be the amount of any cash included in the stated price plus the value,
as determined by the Company, of such other property included in such price. The
Company or the Designee shall exercise its Right of First Refusal to purchase
the Offered Shares hereunder by actual delivery to the Participant of a written
notice of intent to purchase such Offered Shares or by sending such notice by
certified or registered mail, return receipt requested, properly stamped and
addressed to the address of the

14



--------------------------------------------------------------------------------



 



Participant. The sale and purchase shall be closed at the offices of the Company
or the Designee or its counsel on such date within 30 days thereafter as the
Company or the Designee shall determine. Upon the exercise of the Right of First
Refusal, the Company or the Designee shall be obligated at the closing to make
payment as provided above and the Participant shall be obligated at the closing
to duly endorse and deliver to the Company or the Designee the certificate(s)
evidencing the Offered Shares. Certificates representing the Offered Shares
purchased shall be delivered by the Participant at the closing against payment.
Each such certificate shall be endorsed in blank or have attached a duly
executed stock power, in each case in proper form for transfer. By delivering
the certificates at the closing, the Participant shall be deemed to represent
(and so shall certify if requested by the Company or the Designee) that the sale
of the Common Stock has been duly authorized, the certificates evidencing the
Common Stock have been duly and validly endorsed and delivered for transfer to
the purchaser and that the Company will receive good title to such shares, free
and clear of all liens, security interests, pledges, charges, encumbrances,
stockholders’ agreements, voting trusts, and preemptive rights.

     9.4 Adjustments. The number of shares of Common Stock authorized for
issuance under the Plan, as well as the price to be paid and the number of
shares issued upon exercise of outstanding Options, shall be adjusted by the
Company to reflect any stock split, reverse stock split, stock dividend,
recapitalization, combination, reclassification, dissolution or liquidation of
the Company, any corporate separation or division (including, but not limited
to, a split-up, a split-off or a spin-off), a merger or consolidation, a reverse
merger or similar transaction which does not constitute a Sale of the Company.
All adjustments permitted by this Plan shall be made by the Administrator, whose
determination as to what adjustments shall be made and the extent thereof shall
be final, binding and conclusive for all purposes of the Plan and of each Option
Agreement or other Award Agreement; provided, however, that each Incentive
Option granted pursuant to the Plan shall not be adjusted in a manner that
causes such Incentive Option to fail to continue to qualify as an Incentive
Option without the prior consent of the Optionee thereof.

     9.5 Use of Proceeds. The proceeds from the sale of Common Stock pursuant to
Options and Restricted Shares granted under the Plan shall constitute general
funds of the Company and may be used for such corporate purposes as the Company
may determine.

     9.6 Substitution of Options.

          (a) The Administrator may, with the consent of the holder of any
Option granted under the Plan, cancel such Option and grant a new Option in
substitution therefor, provided that the new Option as so substituted shall
satisfy all of the requirements of the Plan as of the date such new Option is
granted.

          (b) Options may be granted under the Plan in substitution for options
held by individuals who are employees, directors or consultants of another
corporation and who become Employees, Directors or Consultants of the Company or
any Subsidiary of the Company eligible to receive Options pursuant to the Plan
as a result of a merger, consolidation, reorganization or similar event. The
terms and conditions of any Options so granted may vary from those set forth in
the Plan to the extent deemed appropriate by the Administrator in order to
conform the provisions of Options granted pursuant to the Plan to the provisions
of the options in substitution for which they are granted.

     9.7 Restrictive Legends.

          (a) Certificates representing shares of Common Stock delivered
pursuant to the exercise of Options and certificates representing Restricted
Shares shall bear an appropriate legend referring to the terms, conditions and
restrictions described in this Plan. Any attempt to dispose of any such shares
of Common Stock or Restricted Shares in contravention of the terms, conditions
and restrictions described in the Plan shall be ineffective, null and void, and
the Company shall not effect any such transfer on its books.

          (b) Any shares of Common Stock of the Company received by an Optionee
(or his or her heirs, legatees, distributees or legal representative) or any
Restricted Shares received as a stock dividend on, or as a

15



--------------------------------------------------------------------------------



 



result of a stock split, combination, exchange of shares, reorganization,
merger, consolidation or otherwise with respect to, shares of Common Stock
received pursuant to the exercise of Options or the grant of Restricted Shares,
shall be subject to the terms and conditions of the Plan and bear the same
legend as the shares received pursuant to the exercise of Options or the grant
of Restricted Shares.

     9.8 Market Stand-Off. Each Option Agreement and Restricted Stock Award
shall provide that in connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act of 1933, as amended, including the Company’s
initial public offering, the Participant shall agree not to sell, make any short
sale of, loan, hypothecate, pledge, grant any option for the repurchase of,
transfer the economic consequences of ownership or otherwise dispose or transfer
for value or otherwise agree to engage in any of the foregoing transactions with
respect to any Common Stock acquired pursuant to this Plan without the prior
written consent of the Company or its underwriters, for such period of time from
and after the effective date of such registration statement as may be requested
by the Company or such underwriters (the “Market Stand-Off”). In order to
enforce the Market Stand-Off, the Company may impose stop-transfer instructions
with respect to the Common Stock acquired under this Plan until the end of the
applicable stand-off period. If there is any change in the number of outstanding
shares of Common Stock by reason of a stock split, reverse stock split, stock
dividend, recapitalization, combination, reclassification, dissolution or
liquidation of the Company, any corporate separation or division (including, but
not limited to, a split-up, a split-off or a spin-off), a merger or
consolidation; a reverse merger or similar transaction, then any new,
substituted or additional securities which are by reason of such transaction
distributed with respect to any Common Stock subject to the Market Stand-Off, or
into which such Common Stock thereby become convertible, shall immediately be
subject to the Market Stand-Off.

     9.9 Notices. Any notice required or permitted hereunder shall be
sufficiently given only if delivered personally, sent by registered or certified
mail, return receipt requested, postage prepaid, addressed to the Company at its
principal place of business or sent by a nationally recognized overnight
delivery service, and to the Participant at the address on file with the Company
at the time of grant hereunder, or to such other address as either party may
hereafter designate in writing by notice similarly given by one party to the
other.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, upon authorization of the Board of Directors and the
stockholders of the Company entitled to vote, the undersigned has caused the
Cinemark, Inc. 2004 Long Term Incentive Plan to be executed effective on the
30th day of September, 2004.

                  CINEMARK, INC.
 
           

  By:   /s/ Lee Roy Mitchell    

     

--------------------------------------------------------------------------------

   

  Name: Lee Roy Mitchell    

  Title:  Chairman and Chief Executive Officer    



--------------------------------------------------------------------------------



 



ADDENDUM TO CINEMARK, INC. 2004 LONG TERM INCENTIVE PLAN FOR GRANTS MADE TO
CALIFORNIA RESIDENTS

     Securities sold and options granted in California to employees, directors,
managers or consultants of Cinemark, Inc. or any of its Affiliates shall be
subject to the following additional provisions, which shall be part of the
Cinemark, Inc. 2004 Long Term Incentive Plan.

ARTICLE I. EXERCISE AND PURCHASE PRICE

     
Section 1.1
  Exercise Price Restrictions Applicable to Non-Qualified Stock Options.



  (a)   In the case of Non-Qualified Stock Options, the Exercise Price shall be
determined in the sole discretion of the Administrator; provided, however, that
the Exercise Price shall be no less than 85% of the Fair Market Value of the
shares of Stock on the Date of Grant of the Non-Qualified Stock Option.



  (b)   A Ten Percent Shareholder shall not be eligible for designation as an
Optionee, unless (i) the Exercise Price of a Non-Qualified Stock Option is at
least 110% of the Fair Market Value of a Share on the Date of Grant.

     
Section 1.2
  Purchase Price Restrictions Applicable to Restricted Shares.



  (a)   Each Award Agreement for Restricted Shares shall state the price at
which the Stock subject to such Restricted Share Agreement may be purchased (the
“Purchase Price”), which, with respect to Restricted Shares, shall be determined
in the sole discretion of the Administrator; provided, however, that the
Purchase Price shall be no less than 85% of the Fair Market Value of the shares
of Common Stock on the Award date of the Restricted Stock subject to the Award
Agreement.



  (b)   A Ten Percent Shareholder shall not be eligible for An Award Agreement
for Restricted Shares unless the Purchase Price (if any) is at least 100% of the
Fair Market Value of a share of Common Stock.



  (c)   At the discretion of the Administrator, Restricted Shares may be awarded
under the Plan in consideration of services rendered to the Company, a parent or
a Subsidiary prior to the Award.

     
Section 1.3
  Non-Applicability. The Exercise Price restrictions applicable to Non-Qualified
Stock Options required by Section 1.1 hereof and the Purchase Price restrictions
applicable to Restricted Shares required by Section 1.2 hereof shall be
inoperative if (a) the shares of Stock to be issued upon payment of the Purchase
Price have been registered under a then currently effective registration
statement under applicable federal securities laws and the Company (i) is
subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act
or becomes an investment company registered or required to be registered under
the Investment Company Act of 1940, and (ii) the Company’s Stock is listed or
approved for listing upon notice of issuance on a national securities exchange
or on the National Market System of the Nasdaq Stock Market (or any successor to
that entity), if the exchange or Nasdaq Stock Market (or its successor) has been
certified by rule or order of the California Commissioner of Corporations; or
(b) a determination is made by counsel for the Company that such Exercise Price
restrictions are not required in the circumstances under applicable federal or
state securities laws.

ARTICLE II. EXERCISABILITY AND VESTING

     
Section 2.1
  Options. Each Stock Option Agreement shall specify the date when all or any
installment of the Option becomes exercisable. Unless a determination is made by
counsel for the Company that Section 25102(o) of the California Corporations
Code no longer requires and another exemption from qualification under the
California Corporations Code applies which does not require, an Option granted
to an Optionee who is not an officer of the Company, a Director or a Consultant

 



--------------------------------------------------------------------------------



 



      shall become exercisable at least as rapidly as 20% per year over the
five-year period commencing on the Date of Grant. Subject to the preceding
sentence, the exercise provisions of any Stock Option Agreement shall be
determined by the Administrator, in its sole discretion.

     
Section 2.2
  Restricted Shares. The Restricted Shares will be forfeited immediately upon
termination of Participant’s employment with the Company or one of its
Subsidiaries, unless otherwise expressly provided herein or in the Award
Agreement pursuant to such Restricted Shares were granted. Unless a
determination is made by counsel for the Company that Section 25102(o) of the
California Corporations Code no longer requires and another exemption from
qualification under the California Corporations Code applies which does not
require, an Award of Restricted Shares granted to an employee who is not an
officer of the Company, a Director, a manager or a Consultant shall provide that
the risk of forfeiture and any right to repurchase unvested stock at less than
Fair Market Value shall lapse at a rate of at least 20% per year over five years
from the date the Award Agreement for Restricted Shares is granted. Subject to
the preceding sentence, the vesting and forfeiture provisions of any Restricted
Share Award Agreement shall be determined by the Administrator, in its sole
discretion.

ARTICLE III. TERM

     
Section 3.1
  Term of Option. Unless Optionee’s Service with the Company, a parent, or
Subsidiaries is terminated for Cause, in no event may the right to exercise any
Option in the event of termination of Service (to the extent that the Optionee
is entitled to exercise on the date of termination of Service) be (i) less than
six months from the date of termination if termination was caused by death or
Disability and (ii) less than 30 days from the date of termination if
termination was caused by other than death, Disability or Cause.
 
   
Section 3.2
  Limits on Post Termination Exercise. The provisions of Section 3.1 may not
(i) allow any Option to be exercised after the expiration of ten years after the
date the Option is granted or (ii) preclude a Ten Percent Shareholder from
receiving an ISO satisfying the requirements of Section 422(c)(5) of the Code,
including without limitation, that such ISO by its terms not be exercisable
after the expiration of five years from the Date of Grant.

ARTICLE IV. REPURCHASE RIGHTS

     
Section 4.1
  Lapse of Repurchase Rights. For purposes of the Repurchase Right under
Section 9.3 of the Plan upon termination of Service, the Repurchase Price shall
be presumptively reasonable if:



  (a)   In the case of vested Common Stock, it is not less than the Fair Market
Value of the Common Stock to be repurchased on the date of termination of
Service, and the Repurchase Right must be exercised for cash or cancellation of
purchase money indebtedness for the Common Stock within 90 days of termination
of Service (or in the case of Common Stock issued upon exercise of Options after
the date of termination, within 90 days after the date of exercise), and the
Repurchase Right terminates when the Company’s securities become publicly
traded.



  (b)   In the case of unvested Common Stock, it is at the lesser of the
original purchase price or Fair Market Value, provided the Repurchase Right at
the original purchase price lapses at the rate of at least 20% per year over
five years from the date the Option Agreement or Award Agreement for Restricted
Shares is granted (without respect to the date the Option or Award Agreement was
exercised or became exercisable) and the Repurchase Right must be exercised for
cash or cancellation of purchase money indebtedness for the Common Stock within
90 days of termination of Service (or in the case of Common Stock issued upon
exercise of Options after the date of termination, within 90 days after the date
of exercise).

     
Section 4.2
  Additional Restrictions Permitted. In addition to the restrictions set forth
in clauses (a) and (b) of Section 4.1, the Common Stock held by an officer, a
Director, a manager or a Consultant of the Company or an Affiliate may be
subject to additional or greater restrictions.

 



--------------------------------------------------------------------------------



 



ARTICLE V. ADDITIONAL COMPLIANCE PROVISIONS

     
Section 5.1
  Voting Rights. Notwithstanding anything to the contrary in the Plan, Common
Stock issued pursuant to the Plan shall carry equal voting rights on all matters
where such vote is required by applicable law.
 
   
Section 5.2
  Financial Information. To the extent necessary to comply with California law,
the Company each year shall furnish to Participants its balance sheet and income
statement, unless such Participants are limited to key Employees whose duties
with the Company assure them access to equivalent information.

 